DETAILED ACTION
This Office Action is in response to claims filed on 12/15/2020.
Claims 3-6 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0290072 A1); in view of Ronneke et al. (US 2017/0048112 A1); and in further view of Pelletier et al. (US 2012/0281566 A1).

Regarding claims 1 and 12; Chen discloses entering, an evolved packet system (EPS) mobility management (EMM)- IDLE mode with suspend indication when an NAS layer of the UE receives information informing that an RRC connection has been suspended from a radio resource control (RRC) layer (the UE enters EMM-IDLE mode when NAS layer receives suspend indication from an RRC layer; see paragraphs [0023]-[0025], [0035], Fig. 4 and Fig. 5); requesting the RRC layer to resume an RRC connection of the UE based on a procedure using an initial NAS message being triggered in the EMM_IDLE mode with suspend indication (the NAS layer transmits a request to the RRC layer to resume an RRC connection after entering a RRC_IDLE mode with suspend indication; see paragraph [0037] and Fig. 5), entering an EMM-CONNECTED mode when the NAS layer of the UE receive information that the RRC connection has been resumed from the RRC layer in the EMM_IDLE mode with suspend indication (the UE enters an EMM_CONNECTED mode after the RRC connection is established successfully; see paragraphs [0036]-[0037] and Fig. 5); wherein the request comprises an RRC establishment cause and a call type (the first request message may include at least one of a RRC cause and a call type; see paragraph [0036]).
Chen discloses a method of handling a RRC connection resume procedure between a NAS layer and a RRC layer.
Ronneke discloses based on the UE being in a narrow band (NB)-S1 mode, the request further comprises data volume information of the initial NAS message (the CSN receives an initial NAS message (e.g. an Attach Request) transmitted by a CIoT device (narrow band devices), the control message includes information indicating that the CSN should establish only a single PDN connection; for a narrow band CIoT device, there is a need to both reduce the size of the NAS message as well as the number of NAS messages that a narrow band CIoT communicates to the network; the CIoT communicates to the network via S1 interface; see paragraphs [0005] – [0006], [0047], [0068]); wherein the data volume information informs a size of an EPS session management (ESM) message container comprising an ESM message (the CIoT may transmit the Attach Request message and PDN connectivity request (ESM message) to the network within the same message container; the initial NAS message indicates that there should be only one PDN connection for the CIoT; see paragraphs [0033]-[0034], [0068] and Fig. 3B), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Ronneke to indicate data volume information of the initial NAS message to support narrow band IoT devices (see paragraph [0006] of Ronneke).
The combination of Chen and Ronneke discloses a UE enters EMM-CONNECTED mode after resuming an RRC connection. 
wherein based on the initial NAS message being a service request message, the initial NAS message is not delivered to the RRC layer after entering the EMM-CONNECTED MODE (the NAS service request procedure is initiated in the idle mode; a WTRU that is already in a EMM connected mode may not send an NAS service request message; see paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Ronneke and Pelletier not to deliver a service request NAS message in an EMM connected mode in order to setup resources for active EPS bearer context (see paragraph [0080] of Pelletier). 

Specifically for claim 12; Chen discloses a transceiver for transmitting and receiving signals (communication interfacing unit; see paragraph [0020] and Fig. 2); and a processor controlling the transceiver (processing circuit; see paragraph [0020] and Fig. 2).

Regarding claim 8; Chen discloses wherein while the UE is the EMM- IDLE mode with suspend indication, based on information informing that the resume of the RRC connection has been fallen back being received from the RRC layer, the UE enters an EMM-IDLE mode without suspend indication (the NAS transmits RRC connection resume message to the RRC layer; when the RRC layer informs the NAS layer that a connection is fallen back according to the RRC connection setup message received from the network; in one example, the NAS layer enters the EMM_IDLE mode without suspend indication; see paragraphs [0030] – [0033] and Fig. 4).

claim 9; Chen discloses wherein the initial NAS message is delivered to the RRC layer (the NAS layer transmits the first request message for resuming the RRC connection to the RRC layer; see paragraph [0031]).

Regarding claim 10; Chen discloses wherein based on information informing that the resume of the RRC connection has failed and information informing that the RRC connection is to be suspended being received from the Attorney Docket No. 2101-71627RRC layer, the UE enters the EMM-IDLE mode with suspend indication (the NAS layer may receive RRC resume unsuccessfully and RRC suspend request message, the NAS layer then may enter to EMM_IDLE with suspend indication mode; see paragraphs [0033]-[0035]). 

Regarding claim 11; Chen discloses wherein based on information informing that the resume of the RRC connection has failed and information informing that the RRC connection is not suspended being received from the RRC layer, the UE enters an EMM-IDLE mode without suspend indication (the NAS layer may be informed that the RRC connection is resumed unsuccessfully and established successfully; in one example, the UE may enter EMM_IDLE mode without suspend indication; see paragraph [0033]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen; in view of Ronneke; in view of  Pelletier; and in further view of Aghili et al. (US 2019/0014530 A1).

Regarding claim 2; Chen discloses a method of handling a RRC connection resume procedure between a NAS layer and a RRC layer.
 further discloses wherein the initial NAS message comprises a first message for transmitting data over a control plane (the service request message may include a request to send user data via the control plane; see paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Ronneke, Pelletier and Aghili to include a message via the control plane in order to transmit small data over a signaling plane (see paragraph [0003] of Aghili).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen; in view of Ronneke; in view of Pelletier; and in further view of ETSI TS 124 (ETSI TS 124 301 V13.5.0).

Regarding claim 7; Chen discloses a method of handling a RRC connection resume procedure between a NAS layer and a RRC layer.
ETSI TS 124 further discloses wherein based on the initial NAS message being not a service request message, the initial NAS message is delivered to the RRC layer (if an extended service request (different from service request) is pending, the message shall be sent; see section 5.3.1.3 of page 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen, Ronneke, Pelletier and ETSI TS 124 to deliver a message other than service request message to the RRC layer in order to compliance with standard. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new references Ronneke et al. (US 2017/0048112 A1) and Pelletier et al. (US 2012/0281566 A1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/N.L/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415